DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s arguments have been respectfully considered but are ultimately found unpersuasive.
Status of Claims:
Claims 1 – 4 and 6 – 15 are subsequently rejected under USC 103.
Support for amendments to claims 1 and 15 are found on page 2l lines 15 – 20 of the specifications. 
The cancellation of claim 5 and removal of limitations in claim 6 is acknowledged. 

Claim Objections:
The objection to claims 1 – 15 are removed because the reference characters have been removed from the claims. 

Claim Rejections:
Applicants arguments have been considered. In light of applicant’s arguments and amendments to the claims, new art has been applied to meet the arguments and the amended claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, 6, 7, 8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zalev et al. (US 20130184555 A1) in view of Addison (US 20140175261 A1) and with support of Minamikawa et al. ("Optical-frequency-comb based ultrasound sensor," Proc. SPIE 10064, Photons Plus Ultrasound: Imaging and Sensing 2017, 100645C (3 March 2017)).

Regarding claim 1, Zalev teaches a device for sensing ([0005]: “FIG. 1 shows a schematic block diagram illustrating an embodiment of a combined optoacoustic and ultrasound system that may be used as a platform for the methods and devices disclosed herein”) the device comprising: 
an irradiation unit ([0395]: “the light system 129”)  configured to generate at least one train of periodic pulses ([0429]: “In an embodiment employing an ND:Yag laser to emit a pulse of light having a predominant wavelength of about 1064 nm and employing an Alexandrite laser to emit a pulse of light having a predominant wavelength of about 575 nm, the ND:Yag laser will be pulsed first, followed by a delay of about 50 milliseconds, followed by the pulsing of the Alexandrite laser. The cycle length before the following pulse of the ND:Yag laser may be 100 milliseconds or more” – as the lasers are pulsed then there is a delay then they are pulsed again in accordance to a cycle, it can be said that a train of pulses of each laser is fired as a laser is fired once, there is a delay time, and the laser is fired again. Furthermore, if the lasers are fired once individually, the firing of the two lasers with a delay time is a train of pulses.) of electromagnetic energy (Abstract: “Electromagnetic energy is deposited into a volume…” – it is known to one having ordinary skill in the art that optoacoustic imaging is the emission of electromagnetic energy via light).
([0396]:” In an illustrative embodiment, the light system 129 may use Nd:YAG and Alexandrite lasers as its two lights 130, 131…Lights 130, 131 should be capable of producing a short pulse of light, e.g., a pulse lasting less than about 100 ns, and more preferably around 5 ns..”) 
and the at least one train of periodic pulses exhibiting a train duration and to irradiate a target with the generated at least one train of periodic pulses ([0429]: “In an embodiment employing an ND:Yag laser to emit a pulse of light having a predominant wavelength of about 1064 nm and employing an Alexandrite laser to emit a pulse of light having a predominant wavelength of about 575 nm, the ND:Yag laser will be pulsed first, followed by a delay of about 50 milliseconds, followed by the pulsing of the Alexandrite laser. The cycle length before the following pulse of the ND:Yag laser may be 100 milliseconds or more” – the first train duration is 100ms as the first pulse of the first laser, delay, and first pulse of the second laser is one train of pulses and the total time for the train is 100ms.)
a detection unit configured to detect acoustic waves generated in the target in response to irradiating the target with the at least one train of periodic pulses and to generate an according detection signal (Abstract: “Electromagnetic energy is deposited into a volume, an acoustic return signal from energy deposited in the volume is measured” – An acoustic return signal being measured necessitates a detection system to do the measuring. Zalev teaches in [0043]: “a computing subsystem 128 includes one or more computing components for, among other things, optoacoustic control and analysis” which fulfills this task)
the detection signal comprising, in particular for each train of the at least one train of periodic pulses, detection signal components at a plurality of discrete frequencies in the frequency domain, the discrete frequencies being spaced from each other by a frequency spacing corresponding to the repetition rate of the pulses of the at least one train of periodic pulses ([0079]: “…in an illustrative embodiment, a one dimensional FFT ([“Fast Fourier transform”]) band pass filter can be employed…” – a Fourier transformation produces the frequency domain view of the time domain “detection” signal which will depict the discrete frequencies spaced according to the repetition rate. This analysis is supported by Minamikawa et al. which shows that a known component of a Fourier transforms is that the discrete frequencies are spaced according to the repetition rate. See figure 1b of Minamikawa below.), and 
a processing unit (Fig. 3 – Processor 312) configured: 
to modify the detection signal in the frequency domain to obtain a modified detection signal ([0080]: “…a one-dimensional FFT (Fast Fourier Transform) band pass filter may be used to reduce or remove the high and low frequency components without material detraction from the resulting optoacoustic image”) and 
to derive at least one property of the target based on the modified detection signal (See fig. 2 showing that a generation of an oxygenation map and hemoglobin map is created after the processing of the signals.).


    PNG
    media_image1.png
    335
    507
    media_image1.png
    Greyscale

Figure 1b of Minamikawa

Zalev does not teach to modify the detection signal in the frequency domain by filtering the detection signal in the frequency domain to obtain a modified detection signal, wherein filtering the detection signal in the frequency domain comprises filtering out and/or suppressing and/or attenuating signal components of the detection signal, in particular noise, at frequencies located between the plurality of discrete frequencies.
However, Addison in the same field of physiological sensing teaches to modify the detection signal in the frequency domain by filtering the detection signal in the frequency domain to obtain a modified detection signal, wherein filtering the detection signal in the frequency domain comprises filtering out and/or suppressing and/or attenuating signal components of the detection signal, in particular noise, at frequencies located between the plurality of discrete frequencies ([0084]: “In some embodiments, the system may apply a transform to the first signal at step 504, the second signal at step 508, or both. For example, the system may apply a Fourier transform, a wavelet transform, any other suitable discrete or continuous transform, or any combination thereof. In some embodiments, the system may apply…a notch filter, any other suitable filter having any suitable cutoff(s) and spectral/temporal character, or any combination thereof” – it is known to one having ordinary skill in the art that a notch filter is a filter that attenuates signals within a narrow band of frequencies).
It would have been obvious to one having ordinary skill in the art to modify the device of Zalev with the notch filter of Addison to provide more precise noise filtering as notch filters attenuate very small ranges of frequencies. 

Regarding claim 4, Zalev teaches the total number of pulses contained in the train of periodic pulses being between 5 and 10000, preferably between 10 and 7500, in particular between 50 and 5000 ([0429]: “the pulses/delays may be as follows: ND:Yag pulse, 50 millisecond delay, Alexandrite pulse, 50 millisecond delay, yielding a frequency of about 10 Hz, and a cycle time of about 100 milliseconds” – it is known to one having ordinary skill in the art that multiple cycles of the pulse train would generate ).

Regarding claim 6, Zalev in view of Addison teaches wherein the processing unit is configured to filter the detection signal in the frequency domain by 
- letting through signal components of the detection signal at the plurality of discrete frequencies (Addison - [0084]: “In some embodiments, the system may apply a transform to the first signal at step 504, the second signal at step 508, or both. For example, the system may apply a Fourier transform, a wavelet transform, any other suitable discrete or continuous transform, or any combination thereof. In some embodiments, the system may apply…a notch filter, any other suitable filter having any suitable cutoff(s) and spectral/temporal character, or any combination thereof” – it is known to one having ordinary skill in the art that a notch filter is a filter that attenuates signals within a narrow band of frequencies).

Regarding claim 7, Zalev teaches 
- The detection unit ([0043]: “a computing subsystem 128) being configured to detect the acoustic waves in the time domain and to generate the according detection signal in the time domain ([0079]: “…in an illustrative embodiment, a one dimensional FFT ([“Fast Fourier transform”]) band pass filter can be employed…” – it is known to one having ordinary skill in the art that for a FFT to be employed the signal is received in the time domain and thus must be first detected in the time domain), and 
- the processing unit being configured to transform the detection signal into a transformed detection signal in the frequency domain and to modify the transformed detection signal in the frequency domain to obtain the modified detection signal ([0079]: “…in an illustrative embodiment, a one-dimensional FFT ([“Fast Fourier transform”]) band pass filter can be employed…” – the use of a bandpass filter is a modification of the signal).

Regarding claim 8, Zalev teaches the detection unit being configured to detect the acoustic waves in the frequency domain ([0083]: “In this illustrative embodiment, the system's complex transfer function is formed out of three parts, which are later multiplied together. The first part is the frequency domain representation for deconvolution of acousto-electric impulse response…”).

Regarding claim 10, Zalev teaches wherein at least one of the following applies: 
the pulse duration of the pulses is between 0.5 ns and 100 ns ([0520]: “…. the laser output pulse width for the Nd:YAG laser is approximately 7 ns but as long as practical, and in any case should be less than 25 ns for the best pulse stability. The laser output pulse width for the Alexandrite laser may be less than approximately 60 ns and more preferably less than approximately 50 ns”) as claimed in the alternative. 

Regarding claim 11, Zalev teaches the detection unit exhibiting a sensitivity field corresponding to an area or volume in which the detection unit is sensitive to acoustic waves, and the irradiation unit being configured to focus the electromagnetic energy on a focus area or volume on or in the target, wherein the sensitivity field of the detection unit is smaller than and/or located within the focus area or volume (Abstract: “…an acoustic return signal from energy deposited in the volume is measured”– it is known to one having ordinary skill in the art that the detection unit must have a portion sensitive to acoustic waves in order receive acoustic waves 27 as depicted by figure 10(a)).

Regarding claim 14, Zalev teaches:
-the irradiation unit being configured to generate at least two trains of periodic pulses of electromagnetic energy at different electromagnetic wavelengths (Abstract: “Electromagnetic energy is deposited into a volume” and [0395]: “the light system 129 is capable of producing pulses of light of at least two different wavelengths”), the pulses of the at least two trains of periodic pulses exhibiting different repetition rates, and to, in particular simultaneously, irradiate the target with the at least two trains of periodic pulses ([0429]: “In an embodiment employing an ND:Yag laser to emit a pulse of light having a predominant wavelength of about 1064 nm and employing an Alexandrite laser to emit a pulse of light having a predominant wavelength of about 575 nm, the ND:Yag laser will be pulsed first, followed by a delay of about 50 milliseconds, followed by the pulsing of the Alexandrite laser. The cycle length before the following pulse of the ND:Yag laser may be 100 milliseconds or more” – as the lasers are pulsed then there is a delay then they are pulsed again in accordance to a cycle, it can be said that a train of pulses of each laser is fired as a laser is fired once, there is a delay time, and the same laser is fired again”). 
- the detection unit being configured to detect acoustic waves generated in the target in response to irradiating the target with the at least two trains of periodic pulses ([140]: “In processing the optoacoustic return signal, information in the signals from as much of the acoustic spectrum as may be detected by the transducer”) and to generate an according detection signal comprising at least two series of detection signal components at a plurality of discrete frequencies in the frequency domain, wherein the discrete frequencies of each series of detection signal components are spaced from each other by a frequency spacing which corresponds to the repetition rate  of the pulses of the respective train of periodic pulses and is, therefore, different for each series ([0085]: “The input data… is transformed to the frequency domain via the Fast Fourier Transform (FFT)” – a Fourier transformation produces discrete signals in the frequency domain and the Fourier spectra will depict the discrete frequencies spaced according to the repetition rate of each pulse (See Minamikawa Figure 1b for support)), and 
- the processing unit being configured to modify the detection signal in the frequency domain, in particular to modify at least one of the series of the detection signal components at the plurality of discrete frequencies, to obtain a modified detection signal ([0080]: “In an embodiment, a one dimensional FFT (Fast Fourier Transform) band pass filter may be used to reduce or remove the high and low frequency components without material detraction from the resulting optoacoustic image” – removing high and low frequency components comprises “modification” and it is done in the frequency domain by virtue of being done during the FFT)
- and to derive the at least one property of the target based on the modified detection signal ([0140]: “….valuable information concerning the volume of tissue”).

Regarding claim 15, Zalev teaches a method for optoacoustic sensing, in particular optoacoustic imaging ([0005]: “FIG. 1 shows a schematic block diagram illustrating an embodiment of a combined optoacoustic and ultrasound system that may be used as a platform for the methods and devices disclosed herein”), the method method comprising the following steps: 
Irradiating a target with at least one train of periodic pulses ([0429]: “In an embodiment employing an ND:Yag laser to emit a pulse of light having a predominant wavelength of about 1064 nm and employing an Alexandrite laser to emit a pulse of light having a predominant wavelength of about 575 nm, the ND:Yag laser will be pulsed first, followed by a delay of about 50 milliseconds, followed by the pulsing of the Alexandrite laser. The cycle length before the following pulse of the ND:Yag laser may be 100 milliseconds or more” – as the lasers are pulsed then there is a delay then they are pulsed again in accordance to a cycle, it can be said that a train of pulses of each laser is fired as a laser is fired once, there is a delay time, and the laser is fired again. Furthermore, if the lasers are fired once individually, the firing of the two lasers with a delay time is a train of pulses) of electromagnetic energy (Abstract: “Electromagnetic energy is deposited into a volume…” – it is known to one having ordinary skill in the art that optoacoustic imaging is the emission of electromagnetic energy via light) the pulses of the at least one train of periodic pulses exhibiting a pulse duration and repetition rate ([0396]:” In an illustrative embodiment, the light system 129 may use Nd:YAG and Alexandrite lasers as its two lights 130, 131…Lights 130, 131 should be capable of producing a short pulse of light, e.g., a pulse lasting less than about 100 ns, and more preferably around 5 ns..”) and the at least one train of periodic pulses exhibiting a train duration and to irradiate a target with the generated at least one train of periodic pulses ([0429]: “In an embodiment employing an ND:Yag laser to emit a pulse of light having a predominant wavelength of about 1064 nm and employing an Alexandrite laser to emit a pulse of light having a predominant wavelength of about 575 nm, the ND:Yag laser will be pulsed first, followed by a delay of about 50 milliseconds, followed by the pulsing of the Alexandrite laser. The cycle length before the following pulse of the ND:Yag laser may be 100 milliseconds or more” – the first train duration is 100ms as the first pulse of the first laser, delay, and first pulse of the second laser is one train of pulses and the total time for the train is 100ms.)
detecting acoustic waves generated in the target in response to irradiating the target with the at least one train of periodic pulses and to generate an according detection signal (Abstract: “Electromagnetic energy is deposited into a volume, an acoustic return signal from energy deposited in the volume is measured” – An acoustic return signal being measured necessitates a detection system to do the measuring. Zalev teaches in [0043]: “a computing subsystem 128 includes one or more computing components for, among other things, optoacoustic control and analysis” which fulfills this task)
and derive at least one property of the target based on the modified detection signal (See fig. 2 showing that a generation of an oxygenation map and hemoglobin map is created after the processing of the signals.).
Zalev does not teach modifying the detection signal in the frequency domain by filtering the detection signal in the frequency domain to obtain a modified detection signal, wherein filtering the detection signal in the frequency domain comprises filtering out and/or suppressing and/or attenuating signal components of the detection signal, in particular noise, at frequencies located between the plurality of discrete frequencies.
However, Addison in the same field of physiological sensing teaches to modify the detection signal in the frequency domain by filtering the detection signal in the frequency domain to obtain a modified detection signal, wherein filtering the detection signal in the frequency domain comprises filtering out and/or suppressing and/or attenuating signal components of the detection signal, in particular noise, at frequencies located between the plurality of discrete frequencies ([0084]: “In some embodiments, the system may apply a transform to the first signal at step 504, the second signal at step 508, or both. For example, the system may apply a Fourier transform, a wavelet transform, any other suitable discrete or continuous transform, or any combination thereof. In some embodiments, the system may apply…a notch filter, any other suitable filter having any suitable cutoff(s) and spectral/temporal character, or any combination thereof” – it is known to one having ordinary skill in the art that a notch filter is a filter that attenuates signals within a narrow band of frequencies).
It would have been obvious to one having ordinary skill in the art to modify the device of Zalev with the notch filter of Addison to provide more precise noise filtering as notch filters attenuate very small ranges of frequencies. 



Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zalev et al. in view of Addison and with support of Minamikawa et al and with further support from Press et al. (Numerical Recipes in C: The Art of Scientific Computing (3rd Edition). United Kingdom: Cambridge University Press. (Pages 605 – 606)). 

Regarding claim 2, Zalev teaches the plurality of discrete frequencies being in a frequency range between a lowest frequency and a highest frequency ([0080]: “…a one dimensional FFT (Fast Fourier Transform) band pass filter may be used to reduce or remove the high and low frequency components without material detraction from the resulting optoacoustic image” – it is known to one having ordinary skill in the art that if frequencies are being filtered out in the low and high frequency range, then the frequency range must span between low and high), wherein the lowest frequency corresponds to the repetition rate of the pulses and/or the highest frequency is proportional to the reciprocal value of the pulse duration (Zalev teaches the use of a fast Fourier Transform. Implementations of discrete Fourier transform in the art are usually employed by a fast Fourier transform algorithm when using a sequence of equally space samples of a function such as rectangular pulses. It is known to one having ordinary skill in the art that when a discrete Fourier transform is taken of a function in the time domain a series of signals are produced on the Fourier spectra. Based on applicants claim language, applicant seems to be claiming that the highest frequency is correspondent to the reciprocal value of the pulse duration. The intervals in a series of frequency domain signals are naturally bound/sampled by the reciprocal value of the pulse duration. This is evidenced by Press et al. which states: “The reciprocal of the time interval (“pulse duration”) [                        
                            ∆
                        
                    ] is called the sampling rate.” It can be seen from figure 12.1.1 of Press that the Fourier transform is defined between an interval which is dependent on                         
                            -
                            
                                
                                    1
                                
                                
                                    2
                                    ∆
                                
                            
                             
                            t
                            o
                            
                                
                                    1
                                
                                
                                    2
                                    ∆
                                
                            
                        
                     which is simply                         
                            
                                
                                    1
                                
                                
                                    ∆
                                
                            
                        
                    , also known as                         
                            
                                
                                    1
                                
                                
                                    p
                                    u
                                    l
                                    s
                                    e
                                     
                                    d
                                    u
                                    r
                                    a
                                    t
                                    i
                                    o
                                    n
                                
                            
                            .
                             
                        
                    Therefore, the highest frequency corresponds to (“ is proportional to”),                         
                            
                                
                                    1
                                
                                
                                    p
                                    u
                                    l
                                    s
                                    e
                                     
                                    d
                                    u
                                    r
                                    a
                                    t
                                    i
                                    o
                                    n
                                
                            
                             
                        
                    as claimed.) 

    PNG
    media_image2.png
    467
    470
    media_image2.png
    Greyscale

Figure 12.1.1 of Press 

Regarding claim 3, Zalev, as evidenced by Minamikawa and Press, teaches the total number of detection signal components at the plurality of different frequencies contained in the detection signal corresponding to the inverse of the product of the repetition rate and the pulse duration (As seen in figure 1b of Minamikawa (above), in the time domain the distance between the pulses is                         
                            
                                
                                    1
                                
                                
                                    f
                                    _
                                    r
                                    e
                                    p
                                
                            
                        
                     or                        
                            
                                
                                    1
                                
                                
                                    r
                                    e
                                    p
                                    e
                                    t
                                    i
                                    t
                                    i
                                    o
                                    n
                                     
                                    r
                                    a
                                    t
                                    e
                                
                            
                        
                    . In Press, the distance between the signals in the frequency domain is                         
                            
                                
                                    1
                                
                                
                                    ∆
                                
                            
                            .
                             
                        
                    Length of a signal in the frequency domain (                        
                            
                                
                                    1
                                
                                
                                    ∆
                                
                            
                        
                    ) over the intervals (f_rep) between the components in the frequency domain would determine how many components are in the signal. Therefore the product of these two (which corresponds to the inverse of the product of the repetition rate and the pulse duration                        
                             
                            (
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            ∆
                                        
                                    
                                     
                                
                                
                                    
                                        
                                            f
                                            _
                                        
                                        
                                            r
                                            e
                                            p
                                        
                                    
                                
                            
                            i
                            s
                             
                            e
                            q
                            u
                            a
                            l
                             
                            t
                            o
                            
                                
                                    1
                                
                                
                                    ∆
                                     
                                    ×
                                    
                                        
                                             
                                            f
                                            _
                                        
                                        
                                            r
                                            e
                                            p
                                        
                                    
                                
                            
                        
                    ), would determine how many signal components exit in the frequency range for the signal. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zalev et al.  in view of Addison, with support of Minamikawa et al., and further in view of Kenji et al. (US 20090221900 A1)

Regarding claim 9, Zalev teaches the detection unit (Abstract: “Electromagnetic energy is deposited into a volume, an acoustic return signal from energy deposited in the volume is measured” – An acoustic return signal being measured necessitates a detection system to do the measuring. Zalev teaches in [0043]: “a computing subsystem 128 includes one or more computing components for, among other things, optoacoustic control and analysis” which fulfills this task). 
Zalev does not teach a spectrum analyzer configured to measure the magnitude of the detection signal versus frequency. 
However, Kenji, in the same field of property measurement teaches using detection signals a spectrum analyzer configured to measure the magnitude of the detection signal versus frequency ([0045]: The means for measuring a frequency of electromagnetic waves may also comprise a spectrum analyzer provided in the control, measure and process unit. Then, Fourier transformation by the spectrum analyzer of electromagnetic waves allow the intensity for each of frequency components of electromagnetic waves to be detected and the frequency of electromagnetic waves to be determined from the frequency component exhibiting the maximum intensity.”), as claimed in the alternative. 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Zalev with the spectrum analyzer of Kenji to measure the power of the spectrum of known and unknown signals in order to observe any signals that not easily detectable in the time domain. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zalev et al.  in view of Addison, with support of Minamikawa et al., and further in view of Jämsä et al. (US 20170223788 A1).
Regarding claim 12, Zalev teaches the irradiation unit comprising a laser diode configured to continuously emit electromagnetic energy and to emit a train of periodic pulses of electromagnetic energy (Abstract: “Electromagnetic energy is deposited into a volume” and [0429]: “In an embodiment employing an ND:Yag laser to emit a pulse of light having a predominant wavelength of about 1064 nm and employing an Alexandrite laser to emit a pulse of light having a predominant wavelength of about 575 nm, the ND:Yag laser will be pulsed first, followed by a delay of about 50 milliseconds, followed by the pulsing of the Alexandrite laser. The cycle length before the following pulse of the ND:Yag laser may be 100 milliseconds or more” – as the lasers are pulsed then there is a delay then they are pulsed again in accordance to a cycle, it can be said that a train of pulses of each laser is fired as a laser is fired once, there is a delay time, and the laser is fired again.),
Zalev does not teach at the laser diode emitting energy at a predetermined power level nor a laser diode driver configured to drive the laser diode preferably at a power level above the predetermined power level.
However, Jämsä in the same field of laser diodes sources teaches the laser diode emitting energy at a predetermined power level and a laser diode driver configured to drive the laser diode preferably at a power level above the predetermined power level ([0021]: “FIG. 2 graphically illustrates the voltage levels across laser diode 112….comprising the driver circuit of an embodiment illustrated in FIG. 1. Waveform 210 represents the voltage level across the laser diode 112 during operation, line 220 is the voltage level as provided by voltage source 102.” – It can be seen from figure 2 that the voltage across the diode changes over time and is sometimes above the pre-determined level indicated by line 220. As voltage is directly proportionally to power, changes in the voltage indicate changes in the power of the diode. See Figure 2 of Jämsä reproduced below.) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Zalev with the circuit taught in Jämsä to regulate the current throughout the circuit by controlling voltage and power levels. 
Regarding claim 13, Zalev teaches a light source ([0043]: “pulsed light sources 130, 131”)
Kenji in view of Zalev does not teach the components of the laser driver circuit explicitly.
However, Jämsä in the same field of laser diodes sources teaches the laser diode driver comprising a capacitor electrically connected to the laser diode via a resistor, a voltage supply configured to charge the capacitor, and a power switch configured to close a current loop comprising the capacitor and the laser diode ([0023]: “FIG. 3 illustrates a schematic representation of a driver circuit for a laser diode 112 according to an embodiment. It may comprise a voltage source 102, a diode 104, a capacitor 106 and a power OUT terminal 103. Further the circuit comprises a power IN terminal 105, a laser diode 112, an inductor 108, a capacitor 119, a resistor 121, a switch 118, and a current limiter 120”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Zalev with the circuit taught in Jämsä to control the laser source by regulating the current flow via resistors and capacitors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793